Citation Nr: 9908810	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted such 
that Cinnamon might have been recognized as the veteran's 
child for compensation purposes.


(The issue of entitlement to special monthly compensation 
based upon housebound status or a demonstrated need for aid 
and attendance is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 1996 when it was remanded for 
procedural development.  It has now been returned to the 
Board for appellate review.  


REMAND

In the 1996 remand, the Board returned the appeal to the RO  
1) to clarify whether the veteran desired a hearing and to 
schedule such a hearing, and  2) to review evidence submitted 
after the most recent statement of the case and to issue a 
supplemental statement of the case reflecting that review.  
Upon remand, the RO complied with the first requirement by 
scheduling a hearing.  Although the RO mailed notice of the 
time and place of the scheduled hearing to the veteran at 
several different addresses and requested assistance from the 
veteran's representative in identifying his current address, 
he failed to appear for the hearing.  A careful review of the 
record reveals, however, that the most recent piece of 
correspondence from the veteran was received in June 1996.  
This letter bears a different address than those used by the 
RO in notifying him of the scheduled hearing.  It thus 
appears reasonable that the veteran may not have received 
actual or constructive notification of the scheduled hearing.  

With respect to the matter of the veteran's address, there 
ordinarily exists a presumption that the relevant materials 
were mailed to the correct address.  Ashley v. Derwinski, 2 
Vet. App. 307, 308 (1992).  That presumption may be rebutted, 
however, if there is evidence to the contrary.  Id. at 309. 
"It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
. . . ." Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
[emphasis by the Court].  Because it appears that the veteran 
has not received notification of the scheduled hearing at the 
most recent address he has provided the RO, the Board holds 
that further action is required to satisfy the VA's duty to 
provide the veteran with an opportunity for a hearing and 
that another attempt to notify the veteran of a hearing date 
is warranted.

Upon remand, the RO was also instructed to consider newly-
submitted evidence and to issue a supplemental statement of 
the case reflecting such consideration.  A review of the 
claims file indicates that no action has been taken in this 
regard.  The RO is required to fully complete the development 
ordered by the Board.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus a remand is required for the consideration of 
all the evidence submitted by the veteran in support of his 
attempt to reopen the previously-denied claim and for the 
issuance of a supplemental statement of the case pertaining 
to the issue of whether new and material evidence has been 
submitted such that Cinnamon might have been recognized as 
the veteran's child for compensation purposes.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before a Member of the Board at the RO.  
The veteran should be notified of the 
scheduled time and place at the most 
recent address of record.  All attempts 
to contact the veteran in this matter 
should be fully documented in the 
veteran's claims file.

2.  The RO should specifically consider 
any and all evidence not previously 
considered in conjunction with a decision 
on the issue of whether new and material 
evidence has been submitted such that 
Cinnamon might have been recognized as 
the veteran's child for compensation 
purposes.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


